 



Exhibit 10.1

EMPLOYMENT AGREEMENT

     This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between
Washington Gas Light Company (the “Company” or the “Utility”) and Terry D.
McCallister (the “Executive”), as of the 14th day of December, 2001.

RECITALS

     The Board of Directors of the Company (the “Board”) has determined that it
is in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company or its parent company, WGL Holdings, Inc. The Board believes it is
imperative to diminish the inevitable distraction of the Executive by virtue of
the personal uncertainties and risks created by a pending or threatened Change
of Control of the Company or WGL Holdings, Inc., to encourage the Executive’s
full attention and dedication to the interests of the Company currently and in
the event of any threatened or pending Change of Control of the Company or WGL
Holdings, Inc. and to provide the Executive with compensation and benefits
arrangements upon such a Change of Control which ensure that the compensation
and benefits expectations of the Executive will be satisfied and which are
competitive with those of other corporations. Therefore, in order to accomplish
these objectives, the Board has caused the Company to enter into this Agreement.

AGREEMENT

     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

     1.     Certain Definitions. (a) The “Effective Date” shall mean the first
date during the Change of Control Period (as defined in Section l(b)) on which a
Change of Control (as defined in Section 2) occurs. Anything in this Agreement
to the contrary notwithstanding, if a Change of Control occurs and if the
Executive’s employment with the Company is terminated within twelve months prior
to the date on which the Change of Control occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control or (ii) otherwise arose in connection with or anticipation of
a Change of Control, then for all purposes of

1



--------------------------------------------------------------------------------



 



this Agreement the “Effective Date” shall mean the date immediately prior to the
date of such termination of employment.

     (b)  The “Change of Control Period” shall mean the period commencing on the
date hereof and ending on the second anniversary of the Effective Date.



       2. Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:



       (a) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (i) the then-outstanding shares of common stock of WGL Holdings, Inc. or
(ii) the combined voting power of the then-outstanding voting securities of WGL
Holdings, Inc. entitled to vote generally in the election of directors;
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from WGL Holdings, Inc., (ii) any acquisition by WGL Holdings, Inc. or
any corporation controlled by or otherwise affiliated with WGL Holdings, Inc.,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by WGL Holdings, Inc. or any corporation controlled by or
otherwise affiliated with WGL Holdings, Inc.; or (iv) any transaction described
in clauses (i), (ii), and (iii) of subsection (d) of this Section 2; or



       (b) Individuals who, as of the close of business on November 1, 2000,
constituted the Board of Directors of WGL Holdings, Inc. (the “Incumbent WGL
Holdings, Inc. Board”) cease for any reason to constitute at least a majority of
the Board of Directors of WGL Holdings, Inc.; provided, however, that any
individual becoming a director subsequent to November 1, 2000 whose election, or
nomination for election by WGL Holdings, Inc.’s shareholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent WGL
Holdings, Inc. Board shall be considered as though such individual were a member
of the Incumbent WGL Holdings, Inc. Board, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Incumbent WGL Holdings, Inc. Board; or

2



--------------------------------------------------------------------------------



 





       (c) The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (i) the then-outstanding shares of common stock of the Utility or
(ii) the combined voting power of the then-outstanding voting securities of the
Utility entitled to vote generally in the election of directors, provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control: (i) any acquisition directly from the
Utility, (ii) any acquisition by the Utility or any corporation controlled by or
otherwise affiliated with the Utility, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Utility or any
corporation controlled by or otherwise affiliated with the Utility; or (iv) any
transaction described in clauses (i) and (ii) of subsection (e) of this
Section 2; or



       (d) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the WGL Holdings,
Inc. (a “Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the outstanding WGL Holdings, Inc.
common stock and outstanding WGL Holdings, Inc. voting securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of, respectively, the then-outstanding shares of common stock and
the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the outstanding WGL Holdings, Inc. common stock and outstanding WGL Holdings,
Inc. voting securities, as the case may be, (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of WGL Holdings, Inc. or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 30% or
more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such Business Combination, or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent WGL Holdings, Inc. Board at the time of the execution of the initial
agreement, or of such Incumbent WGL Holdings, Inc. Board, providing for such
Business Combination; or

3



--------------------------------------------------------------------------------



 





       (e) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Utility (a
“Utility Business Combination”), in each case unless, following such Utility
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, directly or indirectly, respectively,
of the outstanding Utility common stock and the outstanding Utility voting
securities immediately prior to such Utility Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Utility
Business Combination in substantially the same proportions as their ownership,
immediately prior to such Utility Business Combination, of the outstanding
Utility common stock and outstanding Utility voting securities, as the case may
be, and (ii) no Person (excluding any corporation resulting from such Utility
Business Combination or any employee benefit plan (or related trust) of the
Utility or such corporation resulting from such Utility Business Combination)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Utility Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Utility Business Combination; or



       (f) Approval by the shareholders of WGL Holdings, Inc. of a complete
liquidation or dissolution of WGL Holdings, Inc.

     3.     Employment Period. The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the second anniversary of
such date (the “Employment Period”).

     4.     Terms of Employment. (a) Positions and Duties. (i) During the
Employment Period, (A) the Executive’s position, duties and responsibilities
shall be at least commensurate in all material respects with the most
significant of those held, exercised and assigned at any time during the 120-day
period immediately preceding the Effective Date (it being understood that
changes in reporting relationships or offices shall not necessarily constitute a
material change in position, duties or responsibilities) and (B) the Executive’s
services shall be performed at the location where the Executive was employed

4



--------------------------------------------------------------------------------



 



immediately preceding the Effective Date or any office or location less than 35
miles from such location; and

     (ii)  During the Employment Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive agrees to
devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of the activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

     (b) Compensation. (i) Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”), which
shall be paid at a monthly rate, at least equal to twelve times the highest
monthly base salary paid or payable, including any base salary which has been
earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the 12-month period immediately preceding the month in
which the Effective Date occurs. As used herein, “Annual Base Salary” will
include all wages or salary paid to the Executive and will be calculated before
any salary reduction or deferrals, including but not limited to reductions made
pursuant to Section 125 and 401(k) of the Internal Revenue Code of 1986, as
amended. During the Employment Period, the Annual Base Salary shall be reviewed
no more than 12 months after the last salary increase awarded to the Executive
prior to the Effective Date and thereafter at least annually. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. Annual Base Salary shall not be reduced
after any such increase and the term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as so increased. As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.

5



--------------------------------------------------------------------------------



 



     (ii)  Annual Incentive. In addition to Annual Base Salary, the Executive
shall earn annual incentive compensation (the “Annual Incentive”) for each
fiscal year ending during the Employment Period, at least equal to that
available to other peer executives of the Company and its affiliated companies.
Each such Annual Incentive shall be paid no later than the end of the third
month of the fiscal year next following the fiscal year for which the Annual
Incentive is awarded, unless the Executive shall elect to defer the receipt of
such Annual Incentive. In the event the Executive is terminated during the
Employment Period, the Executive’s Annual Incentive for the most recent year
shall be prorated for the portion of that year that the Executive worked in the
manner set forth in Section 6(a)(i)(A)(2).

     (iii)  Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and its affiliated companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the 120-day
period immediately preceding the Effective Date or if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.

     (iv)  Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s beneficiaries, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and its affiliated companies, but in no event shall
such plans, practices, policies and programs provide the Executive with benefits
which are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.

6



--------------------------------------------------------------------------------



 



     (v)  Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

     (vi)  Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, payment of club
dues, and, if applicable, use of an automobile and payment of related expenses,
in accordance with the most favorable plans, practices, programs and policies of
the Company and its affiliated companies in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies.

     (vii)  Office. During the Employment Period, the Executive shall be
entitled to an office at least equal to that of other peer executives of the
Company and its affiliated companies.

     (viii)  Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its affiliated companies as in effect
for the Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.

     5.     Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section 12(b) of this Agreement of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the

7



--------------------------------------------------------------------------------



 



Executive from the Executive’s duties with the Company on a full-time basis for
180 consecutive business days as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative.

     (b)  Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:



       (i) the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the Executive
by the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive’s duties, or  
       (ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.

8



--------------------------------------------------------------------------------



 



     (c)  Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean:



       (i) the assignment to the Executive of any duties inconsistent in any
material respect with the Executive’s position as contemplated by Section 4(a)
of this Agreement, excluding for this purpose an isolated, insubstantial and
inadvertent action which is remedied by the Company promptly after receipt of
notice thereof given by the Executive;          (ii) any failure by the Company
to comply with any of the provisions of Section 4(b) of this Agreement, other
than an isolated, insubstantial and inadvertent failure which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;    
     (iii) if there is a Change of Control, merger, acquisition or other similar
affiliation with another entity and Executive does not continue in the position
of the President and Chief Operating Officer or a more senior position of the
most senior resulting entity;          (iv) failure by the Company to reimburse
the Executive for expenses related to a required relocation;          (v) any
required relocation of the Executive more than thirty five miles from
Washington, D.C., other than on a temporary basis (less than two months);    
     (vi) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or          (vii) any
failure by the Company to comply with and satisfy Section 11(c) of this
Agreement.

     (d)  Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 12(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such

9



--------------------------------------------------------------------------------



 



notice, specifies the termination date (which date shall be not more than 30
days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

     (e)  Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (ii) if the Executive’s
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination shall be the date on which the Company notifies the
Executive of such termination and (iii) if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.

     6.     Obligations of the Company upon Termination During Employment
Period. (a) Good Reason, Other Than for Cause, Death or Disability. If, during
the Employment Period, the Company shall terminate the Executive’s employment
other than for Cause or Disability or the Executive shall terminate employment
for Good Reason:



       (i) the Company shall pay to the Executive in a lump sum in cash within
30 days after the Date of Termination the aggregate of the following amounts:



       A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
Target Annual Incentive (as defined in the Executive Compensation Plan of the
Company) in the fiscal year of the Executive’s Termination and (y) a fraction,
the numerator of which is the number of days in the current fiscal year through
the Date of Termination, and the denominator of which is 365 and (3) any
compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon) and any accrued vacation pay, in each case to the
extent not therefore paid (the sum of the amounts described in clauses (1), (2),
and (3) shall be hereinafter referred to as the “Accrued Obligations”); and

10



--------------------------------------------------------------------------------



 





       B. Subject to the provisions of Section 9, the amount equal to three
times the Executive’s Highest Pay. For purposes of this Agreement, Highest Pay
shall mean the sum of (1) the Executive’s Annual Base Salary, plus (2) the
highest of the Executive’s Annual Incentive actually earned for the last three
full fiscal years.



       (ii) for three years after the Executive’s Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Executive and/or
the Executive’s beneficiaries at least equal to those which would have been
provided to them in accordance with the plans, programs, practices and policies
described in Section 4(b)(iv) of this Agreement if the Executive’s employment
had not been terminated or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies and their families, provided, however, that
if the Executive becomes reemployed with another employer and is eligible to
receive medical or other welfare benefits under another employer-provided plan,
the medical and other welfare benefits described herein shall be secondary to
those provided under such other plan during such applicable period of
eligibility. After this three-year term, the Executive shall immediately be
eligible for COBRA benefits. For purposes of determining eligibility (but not
the time of commencement of benefits) of the Executive for retiree benefits
pursuant to such plans, practices, programs and policies, the Executive shall be
considered to have remained employed until three years after the Date of
Termination and to have retired on the last day of such period;    
     (iii) to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”);          (iv) the Company shall credit the
Executive with up to an additional three years of benefit service under the
Company’s Supplemental Executive Retirement Plan (the “SERP”), but in no event
shall such additional years of benefit service result in total years of benefit
service exceeding the maximum under the SERP;

11



--------------------------------------------------------------------------------



 





       (v) the Company shall, at its sole expense as incurred, provide the
Executive with reasonable outplacement services the scope and provider of which
shall be selected by the Executive in the Executive’s sole discretion; and    
     (vi) immediately prior to termination of the Executive’s employment, all
restricted stock grants made to the Executive which are outstanding at the time
of such event shall be accelerated and vest.

     (b)  Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peers and their beneficiaries at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive’s estate and/or the Executive’s beneficiaries,
as in effect on the date of the Executive’s death with respect to other peer
executives of the Company and its affiliated companies and their beneficiaries.

     (c)  Disability. If the Executive’s employment is terminated by reason of
the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term “Other Benefits” as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and its affiliated companies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time

12



--------------------------------------------------------------------------------



 



during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s beneficiaries, as in effect at
any time thereafter generally with respect to other peer executives of the
Company and its affiliated companies and their families.

     (d)  Cause: Other than for Good Reason. If the Executive’s employment shall
be terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) the Executive’s Annual Base Salary through the Date
of Termination, (y) the amount of any compensation previously deferred by the
Executive, and (z) Other Benefits, in each case to the extent theretofore
unpaid. If the Executive voluntarily terminates employment during the Employment
Period, excluding a termination for Good Reason, this Agreement shall terminate
without further obligations to the Executive, other than for Accrued Obligations
and the timely payment or provision of Other Benefits. In such case, all Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.

     7.     Nonexclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which the Executive may qualify, nor, subject to Section 12(f), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

     8.     Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment.

     9.     Certain Additional Payments by the Company. (a) Anything in this
Agreement to the contrary notwithstanding and except as set forth below,

13



--------------------------------------------------------------------------------



 



in the event it shall be determined that any payment or distribution by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 9) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

     (b) Subject to the provisions of Section 9(c), all determinations required
to be made under this Section 9, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by such certified
public accounting firm as may be designated by the Company (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Company shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 9, shall be paid by the Company to the Executive within
five days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 9(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

14



--------------------------------------------------------------------------------



 



     (c)  In the event the Internal Revenue Service (“IRS”) subsequently
challenges the Excise Tax computation herein described, then the Executive shall
notify the Company in writing of any claim by the IRS that, if successful, would
require the payment by the Executive of additional Excise Taxes. Such
notification shall be given no later than ten days after the Executive receives
written notice of such claim. The Executive shall not pay such claim prior to
the expiration of the 30-day period following the date on which the Executive
gives notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim and that it will bear the costs and provide the
indemnification as required by this sentence, the Executive shall cooperate with
the Company in good faith in order effectively to contest such claim and permit
the Company to participate in any proceedings relating to such claim. In the
event a final determination is made with respect to the IRS claim, or in the
event the Company chooses not to further challenge such claim, then the Company
shall reimburse the Executive for the additional Excise Tax owed to the IRS in
excess of the Excise Tax calculated by the Accounting Firm. The Company shall
also reimburse the Executive for all interest and penalties related to the
underpayment of such Excise Tax. The Company will also reimburse the Executive
for all federal and state income tax and employment taxes thereon.

     10.     Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

     11.     Successors & Assigns. (a) This Agreement is personal to the
Executive and without the prior written consent of the Company shall not be
assignable by the Executive otherwise than by will or the laws of descent and

15



--------------------------------------------------------------------------------



 



distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.

     (b)  This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

     (c)  The Company will require any successor or any party that acquires
control of the Company (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company or any party that acquires control of the Company to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

     12.     Miscellaneous. (a) Governing Law; Headings; Amendment. This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia, without reference to principles of conflict of laws.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

     (b)  Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

  If to the Executive: at the address for Executive that is on file with the
Company   If to the Company: Washington Gas Light Company 1100 H Street, N.W
Washington, D.C. 20080 ATTN: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

16



--------------------------------------------------------------------------------



 



     (c)  Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

     (d)  Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

     (e)  Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 5(c)(i)-(v) of this Agreement, shall not be deemed to be a
waiver of such provision or right or any other provision or right under this
Agreement.

     (f)  At Will Employment. The Executive and the Company acknowledge that,
except as may otherwise be provided under any other written agreement between
the Executive and the Company, the employment of the Executive by the Company is
“at will” and, subject to Section 1(a) hereof, prior to the Effective Date, the
Executive’s employment and/or this Agreement may be terminated by either the
Executive or the Company at any time prior to the Effective Date, in which case
the Executive shall have no further rights under this Agreement. From and after
the Effective Date this Agreement shall supersede any other agreement between
the parties with respect to the subject matter hereof.

     (g) Arbitration. In the event of any dispute between the parties regarding
this Agreement, the parties shall submit to binding arbitration, conducted in
Washington, DC or in Virginia within 25 miles of Washington, DC. The arbitration
shall be conducted pursuant to the rules of the American Arbitration
Association. Each of the parties shall select one arbitrator, who shall not be
related to, affiliated with or employed by that party. The two arbitrators
shall, in turn, select a third arbitrator. The decision of any two of the
arbitrators shall be binding upon the parties, and may, if necessary, be reduced
to judgment in any court of competent jurisdiction. Notwithstanding the
foregoing, the parties expressly agree that nothing herein in any way precludes
Company from seeking injunctive relief or declaratory judgment through a court
of competent jurisdiction with respect to a breach (or an alleged breach) of any
covenant not to compete or of any confidentiality covenant contained in this
Agreement. In the event the Executive pursues arbitration pursuant to this
Section herein, the Executive shall be compensated up to $150,000 in legal
costs.

17



--------------------------------------------------------------------------------



 



     (h)  Pooling of Interests Accounting. In the event any provision of this
Agreement would prevent the use of pooling of interests accounting in a
corporate transaction involving the Company and such transaction is contingent
upon pooling of interests accounting, then that provision shall be deemed
amended or revoked to the extent required to preserve such pooling of interests.
The Executive will, upon advice from the Company, take (or refrain from taking,
as appropriate) all actions necessary or desirable to ensure that pooling of
interests accounting is available.

     (i)  Effect of Prior Agreements. This Agreement contains the entire
understanding between the parties hereto and supersedes the Employment Agreement
dated November 1, 2000 between the Company and the Executive.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

   


--------------------------------------------------------------------------------

Name: Terry D. McCallister   WASHINGTON GAS LIGHT COMPANY   By:

--------------------------------------------------------------------------------

James H. DeGraffenreidt, Jr. Title: Chairman and Chief Executive Officer



 



18